      Case 1:20-cv-00595-DAD-JLT Document 6 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCIAL BRAVO ZAMBRANO, et al.,                    No. 1:20-cv-00595-DAD-JLT (HC)
12                       Petitioners,
13            v.                                         ORDER GIVING EFFECT TO PETITIONER
                                                         ZAMBRANO AND RESPONDENTS’
14    CHAD F. WOLF, et al.,                              STIPULATION AND STAYING THIS
                                                         MATTER AS TO PETITIONER ZAMBRANO
15                       Respondents.
                                                         (Doc. No. 4)
16

17

18          On April 24, 2020, petitioners Marcial Bravo Zambrano, Jorge Villalobos, and Michael

19   Spitzauer (collectively, “petitioners”) filed a petition for writ of habeas corpus seeking their

20   release from confinement. (Doc. No. 1.) Therein, petitioners contend that their continued

21   confinement at Taft Correctional Institution during the ongoing COVID-19 global pandemic is a

22   violation of their rights under the Due Process Clause of Fifth Amendment. (Id. at 5–6.) On

23   April 27, 2020, the court set a briefing schedule, directing the government to respond to the

24   petition by a May 11, 2020. (Doc. No. 2.)

25          On May 8, 2020, petitioner Zambrano and respondents filed a stipulation, agreeing to hold

26   this case in abeyance as to petitioner Zambrano. (Doc. No. 4.) The stipulation notes that

27   petitioner Zambrano is a class member in Zepeda Rivas v. Jennings and that, on April 29, 2020,

28   the court in Zepeda Rivas entered a provisional class certification and temporary restraining order
                                                        1
         Case 1:20-cv-00595-DAD-JLT Document 6 Filed 05/11/20 Page 2 of 2

 1   (“TRO”). See Case No. 3:20-cv-02731-VC, 2020 WL 2059848 (N.D. Cal. Apr. 29, 2020). The

 2   stipulation also notes that the TRO in Zepeda Rivas orders that individual release determinations

 3   be made in light of the ongoing COVID-19 pandemic, which is the same relief that petitioners are

 4   seeking before this court. Finally, the stipulation notes that the parties will inform this court

 5   within five (5) business days of the resolution as to petitioner Zambrano in the Zepeda Rivas

 6   action.

 7             Accordingly, good cause appearing and pursuant to petitioner Zambrano and respondents’

 8   stipulation, this case is stayed as to petitioner Zambrano only and the parties are directed to notify

 9   the court within five (5) business days from the issuance of this order of petitioner Zambrano’s

10   status in the Zepeda Rivas action.1

11   IT IS SO ORDERED.
12
           Dated:    May 8, 2020
13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
       This order has no affect on the court’s April 27, 2020 order with respect to petitioners
28   Villalobos and Spitzauer.
                                                       2
